Exhibit 10.36

EMPLOYMENT AGREEMENT

Employment Agreement dated and effective as of November 28, 2012 (this
“Agreement”), between NANOPHASE TECHNOLOGIES CORPORATION, a Delaware corporation
(with its successors and assigns, referred to as the “Company”), and Kevin
Cureton (referred to as Vice-President, Sales and Marketing & Business
Development, or VP).

Preliminary Statement

The Company desires to employ VP, and VP wishes to be employed by the Company,
upon the terms and subject to the conditions set forth in this Agreement. The
Company and VP also wish to enter into the other covenants set forth in this
Agreement, all of which are related to VP’s employment with the Company. In
consideration of the mutual promises and covenants stated below, VP and the
Company therefore agree as follows:

Agreement

1. Employment for Term. The Company employs VP, and VP hereby accepts employment
with the Company, beginning on November 28, 2012, and renewing automatically on
an annual basis until terminated pursuant to Section 7 below (the “Term”).

2. Position and Duties. During the Term, VP shall serve as Vice-President, Sales
and Marketing & Business Development and shall report to the President and Chief
Executive Officer of the Company. During the Term, VP shall also hold such
additional positions and titles as the Chief Executive Officer of the Company
may determine from time to time. During the Term, VP shall devote his best
efforts and substantially all of his business time to his duties as a VP of the
Company.

3. Signing Benefits. In consideration of and in reliance upon VP’s execution of
this Agreement, and based entirely upon VP’s acceptance of the duties and
obligations to the Company under this Agreement (specifically including, without
limitation, VP’s obligations under the covenants in Section 9, and the
restrictions in Section 10 of the Agreement), the Company shall provide VP with
the following signing benefits:

 

  (a) A grant of stock options, as provided under Section 4(c) below; and

 

  (b) A one-time sign-on bonus in the amount of $25,000 paid in the first pay
period of employment, with the following clawback provision:

Should VP’s full time employment with the Company terminate within one year of
the Hire Date, and subject to any future mutually agreed to arrangement that may
rightfully modify this provision, then VP must repay the gross Signing Bonus as
follows:

If employment terminates within the first six months of employment, VP shall
refund 100% of gross Signing Bonus to the Company.

If employment terminates after six months but within 12 months of employment, VP
shall refund 75% of the gross Signing Bonus to the Company.



--------------------------------------------------------------------------------

No refund shall be required should VP’s employment terminate after 12 months
with the Company.

VP is responsible for making this payment, as any delay in the Company’s demand
for such payment shall not relieve VP of any obligations in making payment
timely. Without mutual agreement to the contrary, the Parties intend for the
terms described herein to be final and enforceable. VP agrees that, unless
prohibited by law, any amounts due under this provision may be offset against
payments due by Company to VP (e.g., accrued vacation compensation); then the
balance paid off at 33% per month, and;

(c) the following Severance Benefits if the Company ends the Term for reasons
other than “Cause” (as defined in Section 8(a)) and VP signs, without subsequent
revocation, a Separation Agreement and Release in a form acceptable to the
Company: (i) the Company shall pay VP a sum equal in annual amount to VP’s base
salary in effect at the time of termination during the period (the “Severance
Period”) of 39 full weeks after the effective date of termination (provided that
termination without Cause occurs on or before November 28, 2013); 35 full weeks
after effective date of termination (provided that termination without Cause
occurs between November 28, 2013 and November 28, 2014); 30 full weeks after
effective date of termination (provided that termination without Cause occurs
between November 28, 2014 and November 28, 2015); if termination without Cause
occurs thereafter, the Company shall pay VP 26 full weeks of severance benefits,
payable in proportionate amounts on the Company’s regular pay cycle for
professional employees and (if the last day of the Severance Period is not the
last day of a pay period) on the last day of the Severance Period, and (ii) all
stock options granted to VP prior to termination shall become fully vested, and
shall become exercisable (by VP, or upon his death or disability, by his heirs,
beneficiaries and personal representatives) in accordance with the applicable
option grant agreement and the Company’s 2010 Equity Compensation Plan, as
amended (the “Plan”).

4. Compensation.

(a) Base Salary. The Company shall pay VP a base salary, beginning on the first
day of the Term and ending on the last day of the Term, of not less than
$190,000 per annum, payable on the Company’s regular pay cycle for professional
employees;

(b) Bonus Payment. VP will be eligible for discretionary bonuses for services to
be performed as a VP of the Company based on performance milestones agreed upon
by VP and the Vice-President of Operation, the CEO of the Company and approved
by the Board.

(c) Stock Options. In connection with the execution of this Agreement, the
Company will recommend its Board of Directors grant to VP 52,000 options of the
Company’s common stock immediately upon start date and a potential second grant
of 48,000 options to be determined during the first quarter of 2013, vesting
over three years, one-third per year from grant date. All option grants are
subject to the provisions of the Company’s 2010 Equity Compensation Plan and to
the approval of the Board of Directors. Subject to the provisions of the
Company’s Plan; and as determined by the Board in its sole discretion, VP shall
be eligible for such additional stock options and other equity compensation as
the Board deems appropriate.

(d) Other and Additional Compensation. Section 4(a) establishes the minimum
salary level for VP during the Term, and shall not preclude the Board from
awarding VP a higher salary at any time, nor shall they preclude the Board from
awarding VP additional bonuses or other compensation in the discretion of the
Board.

 

2



--------------------------------------------------------------------------------

5. Employee Benefits. During the Term, VP shall be entitled to the employee
benefits made available by the Company generally to all other employees of the
Company, subject to all the terms and conditions of the Company’s employee
benefit plans in effect from time to time. VP shall be entitled to four
(4) weeks of paid vacation during each year of the Term, subject to the
Company’s vacation policy in effect from time to time.

6. Expenses. The Company shall reimburse VP for actual out-of-pocket expenses
reasonably incurred by VP in performing services as an employee of the Company
in accord with the Company’s policy for such reimbursements applicable to
employees generally, and upon receipt by the Company of appropriate
documentation and receipts for such expenses.

7. Termination.

(a) General. The Term shall end (i) immediately upon VP’s death, or (ii) upon VP
becoming disabled (within the meaning of the Americans With Disabilities Act of
1991, as amended) and unable to perform fully all essential functions of his
job, with or without reasonable accommodation, for a period of 150 calendar
days. Either VP or the Company may end the Term at any time for any reason or no
reason, with or without Cause, in the absolute discretion of VP or the Board
(but subject to each party’s obligations under this Agreement), provided that VP
will provide the Company with at least two (2) weeks’ prior written notice of
VP’s resignation from his position as an VP with the Company. Upon receipt of
such written notice, the Company, in its sole discretion, may accelerate the
effective date of the resignation to such date as the Company deems appropriate,
provided that VP shall receive the compensation required under Section 4(a) of
this Agreement for a full two (2) week period.

(b) Notice of Termination. If the Company ends the Term, it shall give VP at
least two (2) weeks prior written notice of the termination, including a
statement of whether the termination was for “Cause” (as defined in Section 8(a)
below). Upon delivery of such written notice, the Company, in its sole
discretion, may accelerate the effective date of such termination to such date
as the Company deems appropriate, provided that VP shall receive the
compensation required under Section 4(a) of this Agreement for a full two
(2) week period. The Company’s failure to give notice under this Section 7(b)
shall not, however, affect the validity of the Company’s termination of the Term
or VP’s employment, nor shall the lack of such notice entitle VP to any rights
or claims against the Company other than those arising from VP’s right to
receive the compensation required under Section 4(a) of this Agreement for a
full two (2) week period.

8. Severance Benefits.

(a) “Cause” Defined. “Cause” means (i) willful or gross malfeasance or
misconduct by VP in connection with VP’s employment; (ii) VP’ negligence in
performing any of VP’s duties under this Agreement; (iii) VP’s conviction of, or
entry of a plea of guilty or nolo contendere with respect to, any felony or
misdemeanor reflecting upon VP’s honesty; (iv) VP’s breach of any written policy
applicable to all employees adopted by the Company concerning conflicts of
interest, political contributions, standards of business conduct or fair
employment practices, procedures with respect to compliance with securities laws
or any similar matters, or adopted pursuant to the requirements of any
government contract or regulation; or (v) breach by VP of any of the material
terms and conditions of this Agreement.

(b) Termination without Cause If the Company ends the Term other than for Cause,
VP shall receive the Severance Benefits provided under Section 3 (c) of this
Agreement, provided that VP signs, without subsequent revocation, a Separation
Agreement and Release in a form acceptable to the Company.

 

3



--------------------------------------------------------------------------------

(c) Termination for Any Other Reason. If the Company ends the Term for Cause, or
if VP resigns as an employee of the Company, then the Company shall have no
obligation to pay VP any amount, whether for salary, benefits, bonuses, or other
compensation or expense reimbursements of any kind, accruing after the end of
the Term, and such rights shall, except as otherwise required by law (or, with
respect to the Options, as set forth in the Plan or the applicable option grant
agreements), be forfeited immediately upon the end of the Term.

9. Additional Covenants.

(a) Confidentiality. VP confirms his acceptance of all his obligations under
that certain Confidential Information and Proprietary Rights Agreement between
VP and the Company dated as of November 28, 2012.

(b) “Non-Competition Period” Defined. “Non-Competition Period” means the period
beginning at the end of the Term and ending twelve (12) months thereafter.

(c) Covenants of Non-Competition and Non-Solicitation.

(i) VP acknowledges that: [a] the Company will rely upon VP to help maintain and
grow the Company’s business and related functions; [b] VP will have business
relationships on the Company’s behalf with the Company’s significant customers,
suppliers and vendors with whom the Company has exclusive, long-term or
near-permanent relationships; and [c] VP will have access to, use or control of
highly valuable non-public tangible confidential information about the Company’s
developed and developing technology, inventions, equipment, methods and know-how
concerning nanomaterials production, coating and marketing, as well as highly
valuable non-public tangible and non-tangible proprietary information about the
Company’s finances, pending transactions, customer identity and Customer
dealings.

(ii) For the foregoing reasons, and in consideration of the benefits available
to VP under Sections 3(a), 3(b), 3(c), 7(a), 7(b), and 8(b) of this Agreement,
VP covenants that both during the term of this Agreement and the subsequent
Non-Competition Period, VP shall not in any manner, directly or indirectly:

[A] Engage in, be financially interested in, represent, render advice or service
of any kind to, or be employed by or in any way affiliated with, any other
business (conducted for profit or not for profit) which is materially engaged in
developing, producing, coating, refining, marketing, supplying or selling
nanocrystalline materials (including powders, dispersions and coatings) (a
“Prohibited Business”), (a) where such Prohibited Business is located or
conducted within a radius of fifty (50) miles from any of the Company’s
facilities where VP has worked or over which VP has exercised any form of
supervisory authority during a period of twelve (12) months before the date of
VP’s termination; or (b) where VP provides a Prohibited Business with services
the same as or similar to those he provided to the Company and such Prohibited
Business, regardless of its location, is either Cabot Corporation; Cabot
Microelectronics Corporation; DeGussa Corporation; NanoDynamics, Inc;
NanoProducts Corporation; or Nanotechnologies, Inc.; NanoMaterials Technology
Pte, LTD; Nanogate, SDC Materials; Primet Precision Materials, Inc.; ItN
Nanovation; Nanux, Inc.; PPG Industries; Nanomaterials Company.

[B] Whether on VP’s own behalf or on behalf of any other person or entity,
(a) contact,

 

4



--------------------------------------------------------------------------------

solicit, accept business from, disrupt or in any way interfere with the
Company’s business relationship with any person or entity that was a customer,
supplier or vendor of the Company during VP’s employment, with respect to the
type of business done by the Company, or (b) contact, solicit or attempt to
solicit for employment or engagement any persons who were officers, employees or
contractors of the Company at any time within a 180-day period before the date
of VP’s termination.

(iii) The restrictions in this Section 9(c)(ii) shall not preclude VP from
owning up to three percent (3%) of the voting securities of any Prohibited
Business whose voting securities are registered under Section 12(g) of the
Securities Exchange Act of 1934.

(d) Remedies.

(i) Injunctions. In view of VP’s access to the Company’s confidential
information, and in consideration of the value of such property to the Company,
VP agrees that the covenants in this Section 9 are necessary to protect the
Company’s interests in its proprietary information and trade secrets, and to
protect and maintain customer and supplier relationships, both actual and
potential, which VP would not have had access to or involvement in but for his
employment with the Company. VP confirms that enforcement of the covenants in
this Section 9 will not prevent him from earning a livelihood. VP further agrees
that in the event of his actual or threatened breach of any covenant in this
Section 9, the Company would be irreparably harmed and the full extent of injury
resulting therefrom would be impossible to calculate, and the Company therefore
will not have an adequate remedy at law. Accordingly, VP agrees that temporary
and permanent injunctive relief are appropriate remedies against such breach,
without bond or security; provided, however, that nothing herein shall be
construed as limiting any other legal or equitable remedies available to the
Company.

(ii) Enforcement. VP shall pay all costs and expenses (including, without
limitation, court costs, investigation costs, expert witness and attorneys’
fees) incurred by the Company in connection with its successfully enforcing its
rights under this Agreement. The Company shall have the right to disclose the
contents of this Agreement or to deliver a copy of it to any person or entity
whom the Company believes the VP has solicited in violation of this Agreement.

(iii) Arbitration. No dispute arising from VP’s actual or threatened breach of
any covenant in this Section 9 shall be subject to arbitration. However, any
other dispute or claim arising from any other provision of this Agreement, or
relating to VP’s employment (whether based on statute, ordinance, regulation,
contract, tort or otherwise), shall be submitted to arbitration before a single
arbitrator pursuant to the Employment Arbitration Rules of the American
Arbitration Association. Any such arbitration shall be conducted in Chicago,
Illinois. An arbitration award rendered under this Section 9(d)(iii) shall be
final and binding on the parties and may be submitted to any court of competent
jurisdiction for entry of a judgment thereon in accord with the Federal
Arbitration Act or the Illinois Arbitration Act.

10. Limitation On Claims. VP AGREES THAT HE WILL NOT COMMENCE ANY ACTION OR SUIT
RELATING TO MATTERS ARISING OUT OF HIS EMPLOYMENT WITH THE COMPANY (IRRESPECTIVE
OF WHETHER SUCH ACTION OR SUIT ARISIES OUT OF THE PROVISIONS OF THIS AGREEMENT)
LATER THAN SIX MONTHS AFTER THE FIRST TO OCCUR OF (A) THE DATE SUCH CLAIM
INITIALLY ARISIES, OR (B) THE DATE VP’S EMPLOYMENT TERMINATES FOR ANY REASON
WHATSOEVER. VP EXPRESSLY WAIVES ANY APPLICABLE STATUTE OF LIMITATIONS TO THE
CONTRARY.

 

5



--------------------------------------------------------------------------------

11. Successors and Assigns.

(a) Vice-President. This Agreement is a personal contract, and the rights and
interests that this Agreement accords to VP may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by VP. Except to the extent
contemplated in Section 3(c)(ii) above, VP shall not have any power of
anticipation, alienation or assignment of the payments contemplated by this
Agreement, all rights and benefits of VP shall be for the sole personal benefit
of VP, and no other person shall acquire any right, title or interest under this
Agreement by reason of any sale, assignment, transfer, claim or judgment or
bankruptcy proceedings against VP. Except as so provided, this Agreement shall
inure to the benefit of and be binding upon VP and VP’s personal
representatives, distributees and legatees.

(b) The Company. This Agreement shall be binding upon the Company and inure to
the benefit of the Company and its successors and assigns, including but not
limited to any person or entity that may acquire all or substantially all of the
Company’s assets or business or with which the Company may be consolidated or
merged. This Agreement shall continue in full force and effect in the event the
Company sells all or substantially all of its assets, merges or consolidates,
otherwise combines or affiliates with another business, dissolves and
liquidates, or otherwise sells or disposes of substantially all of its assets.
The Company’s obligations under this Agreement shall cease, however, if the
successor to the Company, the purchaser or acquirer either of the Company or of
all or substantially all of its assets, or the entity with which the Company has
affiliated, shall assume in writing the Company’s obligations under this
Agreement (and deliver an executed copy of such assumption to VP), in which case
such successor or purchaser, but not the Company, shall thereafter be the only
party obligated to perform the obligations that remain to be performed on the
part of the Company under this Agreement.

12. Entire Agreement. This Agreement and the other agreements referenced herein
represent the entire agreement between the parties concerning VP’s employment
with the Company and supersede all prior negotiations, discussions,
understandings and agreements, whether written or oral, between VP and the
Company relating to the subject matter of this Agreement.

13. Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing signed
by VP and by a duly authorized officer of the Company other than VP. No waiver
by any party to this Agreement of any breach by another party of any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.

14. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested), sent by reputable overnight courier service
(charges prepaid), or by facsimile to the recipient at the address below
indicated:

 

To the Company:   

Nanophase Technologies Corporation

1319 Marquette Drive

Romeoville, IL 60446

Attn: Chief Executive Officer

Facsimile: (630) 771-0825

To VP:   

Mr. Kevin Cureton

1146 Wesley Avenue

Evanston, Illinois 60202

 

6



--------------------------------------------------------------------------------

Or such other address or facsimile number, or to the attention of such other
person as the recipient shall have specified by prior written notice to the
sending party. Any notice under this Agreement shall be deemed to have been
given when so personally delivered, or one day after deposit, if sent by
courier, when confirmed received if sent by facsimile, or if mailed, five days
after deposit in the U.S. first-class mail, postage prepaid.

15. Severability. If any provision of this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable to any extent, the remainder
of this Agreement shall not be affected, but shall remain in full force and
effect. If any provision of this Agreement containing restrictions is held to
cover an area or to be for a length of time that is unreasonable or in any other
way is construed to be invalid, such provision shall not be determined to be
entirely of no effect; instead, it is the intention and desire of both the
Company and VP that any court of competent jurisdiction shall interpret or
reform this Agreement to provide for a restriction having the maximum
enforceable area, time period and such other constraints or conditions as shall
be enforceable under the applicable law.

16. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

17. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience of reference, and no provision of
this Agreement is to be construed by reference to the heading of any section or
paragraph.

18. Withholding Taxes. All salary, benefits, reimbursements and any other
payments to VP under this Agreement shall be subject to all applicable payroll
and withholding taxes and deductions required by any law, rule or regulation of
any federal, state or local authority.

19. Applicable Law: Jurisdiction. The laws of the State of Illinois shall govern
the interpretation of the terms of this Agreement, without reference to rules
relating to conflicts of law.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

NANOPHASE TECHNOLOGIES CORPORATION By:  

/s/ Jess A. Jankowski

Its:   Chief Executive Officer  

/s/ Kevin Cureton

  Kevin Cureton

 

7